Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a continuation of US application 16/186866, now US patent 10588977, filed November 12, 2018, which is a continuation of US application 15/408748, now abandoned, filed January 18, 2017, which is a continuation of US application 14/086548, now US patent 9579341, filed November 21, 2013, which is a continuation of US application 11/803873, now US patent 8609634, filed May 16, 2007.  Claims 1-20 are pending in this application and examined on the merits herein.

Claim interpretation
While the steps recited in instant claim 1 include one titled, “adding the dissolved HA or physiologically acceptable slat thereof to the dissolved cationic preservative,” this claim language is not seen to incorporate into the claims any limitation beyond simply combining the two compositions.  Combining two solutions together (e.g. by pouring one into another) can be characterized either as adding solution A to solution B, or as adding solution B to solution A.  Therefore the claim language cannot be interpreted as requiring some specific method of combining the two solutions, such as pouring the solution of HA into a beaker containing the solution of dissolved cationic preservative.  As a result, references to adding dissolved HA to a dissolved cationic preservative and references to adding a dissolved cationic preservative are seen to refer to the same thing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 requires that the benzalkonium chloride have a specific chemical structure.  However, the chemical structure given is simply the definition of benzalkonium chloride, as evidenced by the CDC chemical safety card for benzalkonium chloride, (Reference cited in PTO-1449) which lists it as having the exact chemical formula, including the range of alkyl group sizes, recited in instant claim 3.  Claim 4 requires that the benzalkonium chloride is in solution form.  However, the base claim 1 already describes the cationic preservative as being dissolved in a first quantity of solvent, and thereby necessarily being a solution.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-5, 7, 10, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jimenez-Bayardo et al. (US pre-grant publication 2008/0021101, cited in PTO-1449, previously published as WO2005/115481, also cited in PTO-1449)
Jimenez-Bayardo et al. discloses a method for preparing a solution comprising steps of dissolving 200g of sodium hyaluronate in a 70L aqueous solution, preparing a 50% aqueous solution of benzalkonium chloride, and mixing the two solutions. (p. 2 paragraphs 28-36) With respect to the limitations of instant claim 3, the formula given therein is simply the chemical structure of benzalkonium chloride, and is therefore similarly anticipated.  The final concentration of HA in the solution based on the amount added would be about 0.29%, falling within the scope of instant claim 17.  The solution produced by this process would fall within the scope of instant claims 18 and 20.

Claim(s) 1-4, 7-10, 14-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutomu et al. (Foreign publication JP2004-315472, Reference included with PTO-1449, English machine translation with PTO-892, all citations are to the included translation)
Tsutomu et al. discloses compositions exhibiting both excellent antibacterial activity and stability. (p. 3) In one embodiment the composition is an ophthalmic composition. (p. 4) In certain specific embodiments 0.1% sodium hyaluronate compositions are prepared either by a method involving dissolving ingredients including 65mg protamine sulfate (a cationic antimicrobial compound) in 50mL water and then making and adding a solution of 100mg of sodium hyaluronate in 45mL water, and filtering the resulting solution, (p. 7) or alternately by a process comprising dissolving 100mg sodium hyaluronate with average mw 10^6 in 35 mL of water, and combining it with 1.6mg of benzalkonium chloride in about 10 mL of water, and filtering the resulting solution. (bridging pp. 7-8) Compositions prepared in this manner do not exhibit turbidity and precipitation, even when compounds such as sodium hyaluronate and benzalkonium chloride are used. (p. 16)
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez-Bayardo et al. (US pre-grant publication 2008/0021101, cited in PTO-1449)
The disclosure of Jimenez-Bayardo et al. is discussed above.  Jimenez-Bayardo et al. does not specifically disclose a method wherein the benzalkonium chloride solution has a lower concentration such as 10-30%, wherein the solvent includes glycerin, or wherein there is a third step comprising adding a dissolved anionic cellulose to the composition.  However, Jimenez-Bayardo et al. does disclose that the ophthalmic solutions can include viscosity-increasing agents such as carboxymethylcellulose or glycerin. (p. 2 paragraph 21)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to add the benzalkonium chloride solution described by Jimenez-Bayardo et al. at a lower concentration such as 30%.  One of ordinary skill in the art would have recognized that adjusting the concentration of the solution added within a reasonable range to optimize the process is within the ordinary and routine level of skill in the art.
	Furthermore it would have been obvious to one of ordinary skill in the art to either add glycerin to the aqueous solvent or to add a solution of carboxymethylcellulose to the hyaluronic acid/BAK solution.  One of ordinary skill in the art would have been motivated to modify the process in either one 
	Therefore the invention taken as a whole is prima facie obvious.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez-Bayardo et al. (US pre-grant publication 2008/0021101, cited in PTO-1449) as applied to claims 1-7, 10, 11, and 17-20 above, and further in view of Ushio et al. (Foreign publication JPH03-050898, abstract included with PTO-1449, full reference and English machine translation included with PTO-892)
	The disclosure of Jimenez-Bayardo et al. is discussed above.  Jimenez-Bayardo et al. does not disclose the molecular weight of the hyaluronic acid.
Ushio et al. teach the preparation of an aqueous medicinal drug that contains hyaluronic acid or its salts thereof and boric acid and benzalkonium chloride as preservatives. Ushio et al. teach that depending on its origin, hyaluronic acid differs in degree of polymerization, ranging from 100,000 to 5 million. When used as an eyedrop preparation, hyaluronic acid with a molecular weight on the order of 100,000 to 3 million is desirable, with molecular weights on the order of 200,000 to 2 million being most frequent (p. 3, column 1, first incomplete paragraph).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a hyaluronic acid having a molecular weight of 1 to 2 million in the eyedrop compositions described by Jimenez-Bayardo et al.  Since this range substantially overlaps the range of 200000 to 2 million described by Ushio et al. as being desirable for eyedrop compositions, the claimed range is seen to be obvious over the prior art.  See MPEP 2144.05.  Note that because Ushio et al. describes a particular molecular weight as desirable, molecular weight is seen to be a result-effective variable.
Therefore the invention taken as a whole is prima facie obvious.
s 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutomu et al. as applied to claims 1-4, 7-10, 14-18, and 20  above, and further in view of Xia et al. (PCT international publication WO2006/105384, reference included with PTO-892)
The disclosure of Tsutomu et al. is discussed above.  Tsutomu et al. does not specifically disclose a composition further comprising additional ingredients such as glycerol or anionic cellulose.
Xia et al. discloses compositions for treating dry eye, comprising as ingredients a carboxy-containing polymer and a polyol. (p. 3 first paragraph) The carboxy-containing polymer can comprise both carboxy-containing cellulose such as carboxyethyl cellulose, and hyaluronic acid, and the polyol can be poly(ethylene glycol) or glycerin.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include carboxyethyl cellulose as well as glycerin and/or poly(ethylene glycol) in the ophthalmic compositions described by Tsutomu et al.  One of ordinary skill in the art would have been motivated to include these ingredients and would reasonably have expected success in doing so because Xia et al. discloses that these ingredients can usefully be included in ophthalmic compositions for treating dry eye. 
Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10588977. (Cited in PTO-892, herein referred to as ‘977) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘977 anticipate the claimed invention.
.

Claims 1 and 7-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9579341. (Cited in PTO-1449, herein referred to as ‘341) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘341 anticipate the claimed invention.
Specifically claims 1 and 14 of ‘341 are directed to methods for preparing a preserved composition of HA and a cationic preservative, comprising the same steps of dissolving the two components in solvents and combining them, which are required in the processes of instant claims 1 and 19.  Furthermore dependent claims 2-14 of ‘341, which depend from claim 1, add the same additional limitations as instant claims 7-19.  Therefore the claims of ‘341 anticipate the claimed invention.

Claims 1-4 and 7-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8609634. (Cited in PTO-1449, herein referred to as ‘634) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘634 anticipate the claimed invention.
Specifically claim 1 of ‘634 is directed to a method for preparing a preserved composition of HA and benzalkonium chloride, comprising the same steps of dissolving the two components in solvents and combining them, which are required in the processes of instant claims 1-3.  Claim 1 of ‘634 further 

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	3/8/2021